ORDER
PER CURIAM.
Donald Brasloff (Plaintiff) appeals from the trial court’s order and judgment granting Paul Behrens’ (Defendant) Motion for Summary Judgment (summary judgment) as to Count TV and Count Y of Plaintiffs petition in favor of Defendant and rendering all other pending motions moot. We affirm the trial court’s judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).